    Case 2:88-cr-00371-JTM-JCW Document 238 Filed 11/17/20 Page 1 of 8




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                             CRIMINAL ACTION


VERSUS                                               NO: 88-371


LOUIS CASTRO                                         SECTION: “H”


                         ORDER AND REASONS

     Before the Court is Defendant Louis Castro’s Second Motion for
Compassionate Release (Doc. 236). For the following reasons, the Motion is
GRANTED.


                             BACKGROUND
     Defendant Louis Castro has served 32 years of a life sentence on six
federal drug and firearm charges related to a conspiracy to import and
distribute a large quantity of cocaine in 1988. Defendant now asks this Court
for compassionate release pursuant to 18 U.S.C. § 3582(c) because of his age,
health, and the COVID-19 outbreak at FCI Jesup where he is housed. The
Government opposes.


                          LAW AND ANALYSIS
     As of November 10, 2020, the Bureau of Prisons (“BOP”) reports that, at
FCI Jesup, four inmates are currently positive for COVID-19, 238 have
recovered, and one has died. Defendant alleges that if he contracts COVID-19,
     Case 2:88-cr-00371-JTM-JCW Document 238 Filed 11/17/20 Page 2 of 8




he is at high risk for complications because of his advanced age and pre-
existing health conditions. Specifically, Defendant is 81 years old and suffers
from hypothyroidism, hypercholesterolemia, hyperlipidemia, hypertension,
and obesity. He suffered a stroke in 2017 and has been diagnosed with
atherosclerotic       cardiovascular       disease.    He     argues,   therefore,   that
extraordinary and compelling reasons exist to modify his sentence.
      “The district court’s jurisdiction to correct or modify a defendant’s
sentence is limited to those specific circumstances enumerated by Congress in
18 U.S.C. § 3582.” 1 Section 3582(c), as amended by the First Step Act, states
in relevant part that:
      The court may not modify a term of imprisonment once it has been
      imposed except that—(1) in any case—(A) the court, upon motion
      of the Director of the Bureau of Prisons, or upon motion of the
      defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons
      to bring a motion on the defendant’s behalf or the lapse of 30 days
      from the receipt of such a request by the warden of the defendant’s
      facility, whichever is earlier, may reduce the term of imprisonment
      (and may impose a term of probation or supervised release with or
      without conditions that does not exceed the unserved portion of the
      original term of imprisonment), after considering the factors set
      forth in section 3553(a) to the extent that they are applicable, if it
      finds that—
               (i)    extraordinary and compelling reasons warrant such a
                      reduction; or
               (ii)   the defendant is at least 70 years of age, has served at
                      least 30 years in prison, pursuant to a sentence
                      imposed under section 3559(c), for the offense or
                      offenses for which the defendant is currently
                      imprisoned, and a determination has been made by
                      the Director of the Bureau of Prisons that the
                      defendant is not a danger to the safety of any other



      1   United States v. Garcia, 606 F.3d 209, 212 (5th Cir. 2010).
     Case 2:88-cr-00371-JTM-JCW Document 238 Filed 11/17/20 Page 3 of 8




                         person or the community, as provided under section
                         3142(g);
         and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission[.]
         At the outset, the Government disputes whether Defendant has
exhausted his administrative remedies. Defendant contends that he sent a
request for compassionate release to the warden of FCI Jesup on August 28,
2020. The Government argues that, while the USPS tracking information
reveals that the request was received by FCI Jesup on August 31, 2020, it was
not processed or presented to Castro’s case manager until October 25, 2020 and
therefore the 30-day waiting period did not begin to run until that date. Section
3582(c) clearly states, however, that a defendant need only wait for “the lapse
of 30 days from the receipt of such a request by the warden of the defendant’s
facility.” There is no requirement that the request has been processed or
considered for the clock to start running. Accordingly, 30 days have elapsed
since the receipt of Defendant’s request for compassionate release, and his
Motion is therefore properly before this Court. This Court will consider its
merits.
         The Sentencing Commission’s policy statement regarding compassionate
release sets forth what facts are considered “extraordinary and compelling.”
“Although historically sentence reductions could be ordered only upon a motion
by the Director of the Bureau of Prisons, the First Step Act of 2018 amended
the statute to additionally allow prisoners to petition the Court.” 2 The
Sentencing Commission’s policy statements have not, however, been amended
since the enactment of the First Step Act, “and consequently, a portion of the




         2   United States v. Perdigao, No. CR 07-103, 2020 WL 1672322, at *2 (E.D. La. Apr. 2,
2020).
    Case 2:88-cr-00371-JTM-JCW Document 238 Filed 11/17/20 Page 4 of 8




policy statement now squarely contradicts 18 U.S.C. § 3582(c)(1)(A) as
amended.” 3 In recognizing this discrepancy,
      [m]any courts have concluded that this discrepancy means that the
      Sentencing Commission does not have a policy position applicable
      to motions for compassionate release filed by defendants pursuant
      to the First Step Act. Accordingly, other district courts have found
      that they have discretion to determine what constitutes an
      “extraordinary and compelling reason[ ]” on a case by case basis,
      and reliance on the policy statement may be helpful, but not
      dispositive. 4
The policy statement states that, provided a defendant is not a danger to the
community, extraordinary and compelling reasons exist under the following
circumstances:

   (A) Medical Condition of the Defendant.—
      (i) The defendant is suffering from a terminal illness (i.e., a serious
          and advanced illness with an end of life trajectory). A specific
          prognosis of life expectancy (i.e., a probability of death within a
          specific time period) is not required. Examples include
          metastatic solid-tumor cancer, amyotrophic lateral sclerosis
          (ALS), end-stage organ disease, and advanced dementia.
      (ii) The defendant is—
      (I) suffering from a serious physical or medical condition,
      (II) suffering from a serious functional or cognitive impairment, or
      (III) experiencing deteriorating physical or mental health because
          of the aging process,
      that substantially diminishes the ability of the defendant to
      provide self-care within the environment of a correctional facility
      and from which he or she is not expected to recover.
   (B) Age of the Defendant.—The defendant (i) is at least 65 years old;
      (ii) is experiencing a serious deterioration in physical or mental

      3   Id.
      4   Id.
     Case 2:88-cr-00371-JTM-JCW Document 238 Filed 11/17/20 Page 5 of 8




      health because of the aging process; and (iii) has served at least 10
      years or 75 percent of his or her term of imprisonment, whichever
      is less.
   (C) Family Circumstances.—
   (i) The death or incapacitation of the caregiver of the defendant's
       minor child or minor children.
   (ii) The incapacitation of the defendant’s spouse or registered partner
       when the defendant would be the only available caregiver for the
       spouse or registered partner.
   (D) Other Reasons.—As determined by the Director of the Bureau of
      Prisons, there exists in the defendant’s case an extraordinary and
      compelling reason other than, or in combination with, the reasons
      described in subdivisions (A) through (C). 5
      This Court finds that, in light of the heightened medical risk the COVID-
19 pandemic poses to Castro in particular, there are extraordinary and
compelling reasons to order his immediate release from FCI Jesup. 6 Defendant
is 81 years old. His blood pressure is often well within the range for stage 2
hypertension even with medication. He suffered a stroke in 2017 that was
likely caused by his high blood pressure. As a result of his stroke and high
cholesterol, Defendant has been diagnosed with atherosclerotic cardiovascular
disease, which puts him at risk for another stroke or other severe heart
conditions, such as coronary artery disease. Defendant has continued to
experience complications from his stroke such as dizziness, weakness,
neuropathy, and left side paresthesia. Defendant has a body mass index of
29.8, putting him at the threshold for clinical obesity.




      5U.S.S.G. 1B1.13.
      6 See United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at *5
(S.D.N.Y. Apr. 3, 2020) (and cases cited therein); United States v. Burrill, No. 17-CR-00491-
RS-1, 2020 WL 1846788, at *3 (N.D. Cal. Apr. 10, 2020) (and cases cited therein).
      Case 2:88-cr-00371-JTM-JCW Document 238 Filed 11/17/20 Page 6 of 8




       The Centers for Disease Control (“CDC”) has identified conditions that
put individuals at a higher risk for severe illness if infected with COVID-19,
as well as conditions that might put individuals at a higher risk. 7 In the first
category, it lists serious heart conditions and obesity; in the second, it has
identified hypertension and cerebrovascular disease, such as stroke. 8 The CDC
has also explained that while persons over 85 years of age are at greatest risk
of severe illness, the risk of severe illness, hospitalization, and death increases
with age. 9 “In fact, 8 out of 10 COVID-19-related deaths reported in the United
States have been among adults aged 65 years and older.” 10 It also notes that
“[t]he more underlying medical conditions someone has, the greater their risk
is for severe illness from COVID-19.” 11 In addition, the conditions of
incarceration, in which inmates sleep, eat, and shower in close quarters, make
controlling the spread of COVID-19 extremely difficult. Defendant is therefore
unable “to provide self-care within the environment of a correctional facility”
to avoid contracting COVID-19, and an infection puts him at risk for severe
illness. 12
       The Court further finds that the § 3553(a) sentencing factors support
Defendant’s release. While Defendant’s offenses are undeniably serious, there
were no allegations of violence or threats of violence. In addition, given
Defendant’s advanced age and medical condition, his risk of recidivism is



       7  People with Certain Medical Conditions, Ctrs. for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-co
nditions.html (last visited Nov. 10, 2020).
        8 Id.
        9 Older Adults, Ctrs. for Disease Control and Prevention https://www.cdc.gov/corona

virus/2019-ncov/need-extra-precautions/older-adults.html (last visited Nov. 10, 2020).
        10 Id.
        11 People with Certain Medical Conditions, Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-co
        nditions.html (last visited Nov. 10, 2020).
        12 See U.S.S.G. 1B1.13.
     Case 2:88-cr-00371-JTM-JCW Document 238 Filed 11/17/20 Page 7 of 8




minimal. Accordingly, the Court finds that he is not a danger to the
community. Further, he has served more than 30 years in prison for his crimes.
Taking into account his medical condition and need for medical care, a modified
sentence of time served sufficiently reflects the seriousness of his offenses and
promotes respect for the law.


      Accordingly;
      IT IS ORDERED that Defendant’s Motion for Compassionate Release
is GRANTED.
      IT IS FURTHER ORDERED that Castro’s sentence as to all counts is
MODIFIED and REDUCED to time served pursuant to 18 U.S.C. § 3582(c).
The remainder of Castro’s term of imprisonment shall be served on supervised
release.
      IT IS FURTHER ORDERED that the Warden of FCI Jesup shall
immediately release Louis Castro from custody.
      IT IS FURTHER ORDERED that within 72 hours of release from the
custody of the United States Bureau of Prisons, the defendant shall contact the
probation office in the district to which the defendant is released. While on
supervised release, the defendant shall not commit any federal, state, or local
crimes, and he shall be prohibited from possessing a firearm, ammunition,
destructive device, or any other dangerous weapon. The defendant shall not
possess a controlled substance, shall cooperate in the collection of DNA, and he
shall comply with all other standard conditions of probation.
      IT IS FURTHER ORDERED that upon his release Castro shall self-
quarantine at home for a period of 14 days.
Case 2:88-cr-00371-JTM-JCW Document 238 Filed 11/17/20 Page 8 of 8




      New Orleans, Louisiana, on this 17th day of November, 2020.



                              ______________________________________
                              JANE TRICHE MILAZZO
                              UNITED STATES DISTRICT JUDGE
